Hutchinson, C. J.,
delivered the opinion of the Court.— The service of the warning of 1810, during the pauper’s first residence in Montpelier, is not correct. The constable has certified in his return, that he served the summons on the several persons therein named by delivering each of them a true and attested copy of the same, with this his return endorsed thereon, or leaving a copy of the same description at their last and usual place of abode in said Montpelier, with some person of sufficient discre*288tion. He has not informed in which of the two ways he made the . J service. There being several persons named in his precept, probably he means, that he served it on some in one of those ways’ anc* on otbers the other way. Possibly this might do, if both ways were legally good, and the way he first mentions is according to the statute. But the service upon those, to whom the copy was not delivered in person, is defective, in not showing that the person of discretion, who received the copy, was resident at the pauper’s usual place of abode. This the statute requires; and it is a reasonable requirement. If not left with a person of sufficient discretion, it might be treated as of no value, and the pauper, or a defendant, in case of a suit, might never receive it. If left with a person not resident at the usual abode of the pauper, or a defendant, in case of a suit, it might be carried away and he never see it, or hear of it. This first process of warning-out was correctly excluded by the county court. But the case shows, that the pauper, Merritt, after this, moved to the town of Berlin, and resided there a sufficient time to gain a legal settlement there, which, prima facie, discharges Montpelier. The town oí Marsh-field avoid this by. showing, that the same pauper, at the end of his residence in Berlin, moved back into Montpelier, and there resided a sufficient time to gain a legal settlement there. To avoid this the town of Montpelier produce copies of the record of a warning-out process in 1813, and before Merritt's last residence in said town had continued a year. This precept is regular ; but exception is taken to the constable’s return of his service. His return is perfectly regular with regard to those on whom he made service on the first day. He made service on different days; and, as to the manner of such later service, says, “ as above stated.” Now the question is presented,whether we can, and should, incorporate that, which is thus referred to, and read as if it were here repealed, instead of such reference. Cases are referred to in argument, to show it too vague and loose for an officer’s return to leave a defect, and endeavor to supply it by a reference to something out ofhis return. This would probably be so considered. But we discover no such difficulty in a reference to another part of the same return. The reference in this case is perfectly intelligible. And, where writings may be shortened by a reference to something already written, we may read the matter referred to instead of the reference merely. Let us so treat this return, and how does it stand ? The officer says, on the second of June, “ I served this precept as above stated, on the following persons, to *289'wit, .Giles Merritt and Charles Nelson’s family.” Now, supply the reference, and it will necessarily read as follows. June 2d, &c., I served this precept on the following persons, by delivering each'of them a true and attested copy of the same, with this my return hereon, thereon indorsed, to wit, Giles Merritt, Sic. This was returned and recorded on the third day of said June, which was in season as relates'to’this pauper, and some others, on whom service was last made.
It was suggested in argument, that the expression, as above stated, in the return, when incorporated, would mean delivering a copy to others, and not to this pauper. But this is not the case, when we incorporate the matter referred to as we have already ‘done, reddendo singula singulis, we apply to each person, what belongs to him and the sense is perfectly clear. A suggestion has been made of the difficulty of making one return of a service ort several different persons, and a copy left with each, and a copy of his return on each copy. This cannot be literally done. If a summons is to be served on several persons, the only way in which our statute can be literally complied with, is for the officer to write upon his precept a full return, with regard to each person, and copy that return upon the copy he leaves with such person. Yet the statute is substantially complied with, when the officer makes one return upon his precept, therein describing truly his service upon each, and signs it at the bottom, and in fact puts upon each copy so much -of this general return, as relates to his copy. That would make, on each copy, a full return of what related to the person with whom this copy is left. This is probably all that-is usually done by officers when they make service of a writ of summons on several defendants. We consider the decision of the county court, rejecting this last warning-out process, to he erroneous ; their judgement is reversed and
A new trial is granted-.